Campbell J.
Complainant filed his bill to enforce, specifically, an auction sale of an interest in certain patents, belonging to the assets of the decedent, Lovett Eames, which complainant alleges he purchased for one thousand dollars, and which he alleges the defendant refuses to convey to him except subject to certain mortgages, liens and claims, held or pretended to be held by E. W. Morgan, which complainant asserts are not real encumbrances or rights. The bill calls for an answer under oath.
The answer sets up these several claims and encumbrances, and that on the sale, and before the property was offered to bidders, full notice was given of their existence, and that the sale would be subject to them, and must be so accepted. The testimony shows very clearly that such a notice was given, and that complainant had full knowledge of it; and there is also proof upon the rights of the various encumbrancers, but, as they are not made defendants, there is no occasion to consider these in detail.
We think the bill was properly dismissed as entirely barren of equity. Complainant can have no right to claim any more than he purchased, whether the administratrix *350was right or wrong in making a sale, upon such representations. The interest, as represented on the sale Avas but a partial one, and subject even then to heavy encumbrances. It must be assumed that all bidders acted upon that supposition, and that the property would haAre sold for very-much more had it stood in any better position. If complainant obtained it under such circumstances, and should iioav be allowed to get a different title, it would be alloAVing him an inequitable advantage over the estate as well as over other bidders.
It would seem, from the testimony, that while the rights of Mr. Morgan are apparently valid, he has never received such a conveyance as is required by the patent laAvs to make his title valid at larv.
An unrestricted conveyance to complainant would vest in him such a legal title as would put it in his power to embarrass, if not farther to affect the rights of Morgan, and would tend to provoke litigation and further injustice and fraud. The administratrix could not equitably have conveyed the entire title without providing some safeguards for these equities, and her course on the sale appears to have been fairly designed to do this. At all events, the complainant has no right to ask to be put into any position which will give him such unconscientious advantages beyond those he had a right to expect when he purchased.
The decree should be affirmed, with costs.
The other justices concurred.